■ Stephens, J.
(After stating the foregoing facts.)  If no cause of action is set out against the County of Colquitt, the court has no jurisdiction over Howze and Shupe, as they are nonresidents *224of that county. The only allegations of negligence on the part of the County of Colquitt are as to the narrowness of the bridge and the failure of the county to put out warning signs’ to travelers along the highway, calling attention to the narrow condition of the bridge. Counsel for the plaintiff, in support of their allegation that a legal duty rests upon the county to maintain its bridges at a width of 16 feet, rely upon section 634 of the Civil Code (1910), as follows: “All bridges or causeways over small watercourses, and causeways over swamps or lowlands, shall be made and kept in repair by hands subject to work on roads; the pieces shall be laid across the road at least sixteen feet long, well secured, made fast, and covered with earth.” This section first appeared in this identical language in the first code of this State, which was adopted in 1863, where it appears as section 576. In the Code of 1873 this section is for the first time, by a marginal note, attributed to the act of 1818 as it appears in Cobb’s Digest, p. 949. This probably is correct, as Hon. David Irwin, who was one of the compilers of the Code of 1873, was one of the compilers of the Code of 1863. This section, therefore, must be construed with reference to the act of 1818 as it appears in Cobb’s Digest at the page cited. Nowhere in the act of 1818 is there any provision that bridges shall be 16 feet wide, but the act does provide for the repair of and work on the roads, causeways, and bridges in the State, designates what persons shall be liable for road work, and contains other provisions relative to road work in this State, and provides in terms that all causeways shall be at least 16 feet wide. Many of the sections of this division of the first code were made by-the codifiers “without any or very little legislation as a basis,” this being “necessary to give a better system to laws, and to harmonize with existing laws,” as was stated by Judge Richard H. Clark, one of the codifiers, in his article entitled “The Georgia Code,” published in his Memoirs, edited by Lollie Belle Wylie, p. 396. And see 7 Ga. Bar Asso. Rép. (1890) 144. This perhaps accounts for the fact that the verbiage of this section can not be found in the acts. Be this as it may, the code having been, enacted into statute, this section has all the force and effect of statute law. Construing it in the light of its history, as well as with due regard to its own verbiage, it can mean no more than that causeways, and perhaps short bridges over small, narrow streams, must *225be constructed of pieces laid across the roadway, 16 feet long, thus making the causeway or bridge 16 feet in width. All of these structures, whether small bridges or causeways, according to the provisions of this code section, must be covered with earth. This section certainly can have no reference to a bridge over a watercourse or ravine which is so wide as to necessitate the bridge being 32 feet in length, and thus being high enough to necessitate its being guarded by barriers along its sides. The County of Colquitt was under no lawful duty to construct or maintain the bridge at a width of 16 feet, or wider than its existing width of 11 feet and 5 inches.
Was the county negligent as a matter of fact in maintaining the bridge at a width of only 11 feet and 5 inches ? A bridge is constructed primarily for the purpose of enabling travelers along a highway to get across streams or ravines (Ellis v. Floyd County, 24 Ga. App. 717, 102 S. E. 181), and it is not essential to this purpose that a bridge should be so constructed as to permit vehicles traveling in opposite directions to be upon the bridge simultaneously and to pass each other thereon. While it may facilitate travel for the county to construct a bridge of such a width as to permit the passing of meeting vehicles, it is not necessary that a bridge of such a width be constructed in order to afford a vehicular traveler a safe and convenient means of crossing over the bridge. A bridge so narrowly constructed as to prevent the passing of meeting vehicles thereon is therefore not a defective bridge. And since, under section 748 of the Civil Code (1910), a county is liable to travelers over bridges along the highways only for injuries caused from defective bridges, the county is not negligent, as respects a vehicular traveler over a bridge, in maintaining the bridge so narrowly constructed that an approaching vehicle will run into him while attempting to pass him on the bridge. The fact that the condition of the roadway and its surroundings at the approach to the bridge is such in appearance that a vehicular traveler approaching the bridge will be deceived as to its narrowness and run onto the bridge in the expectation of pass-' ing a vehicle already on the bridge, does not place any duty upon the county to change or readjust the bridge by widening it to such an extent as to permit two cars to pass each other on the bridge; nor does any duty rest upon the county to so readjust the *226bridge as respects its appearance at the abutments as to prevent an approaching traveler from being deceived as to the narrowness of the bridge and the consequent inability of two meeting vehicles to pass on the bridge. If any duty rested upon the county when originally constructing the bridge to so adjust it to the terrain at the ends of 'the bridge as to obviate collisions between vehicles meeting upon the bridge, no question of negligence in this respect is here presented, since it does not appear that at the time of the construction of the bridge the alleged deceptive conditions at its approach, were in existence. In fact, it affirmatively appears otherwise, as it is alleged in the petition that the bridge had “weathered to an indistinct gray that blended with the surrounding scenery and faded into the landscape.”
No duty rested upon the county to maintain any signs warning travelers as to the alleged defective condition of the bridge. Wilkes County v. Tankersley, 29 Ga. App. 624 (116 S. E. 212).
Since the plaintiff’s petition contains no allegation of negligence as against the defendant county, the demurrer interposed by the county was properly sustained and the petition properly dismissed. And since the petition alleges no cause of action against the county, the court had no jurisdiction to entertain a suit against the defendants Howze and Shupe, who were nonresidents of the county, and the demurrers interposed by them were also properly sustained.

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur: